DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/04/21. The applicant has overcome the 35 USC 112 rejection.  However, applicant’s amendment has not yet satisfactorily overcome the prior art rejections. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 06/04/21 is acknowledged.  Applicant’s traversal was found persuasive. Thus, the restriction requirement and/or election of species is herein withdrawn, and claims 1-20 are being examined on their merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Darling 2010/0068590.
As to claims 1-2, 4, 8-10, 13-15, 17-18:
Darling discloses that it is known in the art to make a solid polymer/proton exchange membrane (PEM) fuel cell (0001-0002; 0004-0005) comprising a fuel cell assembly 24 including polymer electrolyte membrane 30 (i.e., proton exchange membrane) between catalyst layers 32, 34 so that catalyst layer 34 is the cathode layer while catalyst layer 32 is the anode layer; a hydrophobic layer 36 such as a gas diffusion layer is on an opposite side of the catalyst 32 from the polymer electrolyte membrane 30; similarly, hydrophobic layer 38 is adjacent the catalyst layer 34; wherein the hydrophobic layers 36, 38 may comprise  bi-layer arrangement including a hydrophobic gas diffusion layer and a hydrophilic sheet (0021, 0034; FIGURE 2). Darling discloses the fuel cell stack assembly 20 comprising a plurality of fuel cells wherein fuel cells 24 include portions that are near an inlet manifold 26 that supplies fuel or air to the fuel cell stack assembly; and other portions of fuel cells 24 are near an exhaust or outlet manifold 28 (0019). Darling disclose fuel cells 24 including a hydrophilic layer for absorbing liquid water associated with the fluid flowing through the inlet manifold 26 or exhaust manifold 28 (0020). Note that in Darling’s fuel cell stack assembly the water outlet is separate from the hydrogen inlet. 

    PNG
    media_image1.png
    216
    292
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    278
    242
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    287
    329
    media_image3.png
    Greyscale

As to claims 3, 11, 19:
Darling disclose fuel cells 24 including a hydrophilic layer for absorbing liquid water associated with the fluid flowing through the inlet manifold 26 or exhaust manifold 28 (0020; 0028). Darling discloses the use of a hydrophilic, porous carbon material/layer (0029); or a foam 
As to claims 5-6, 12:
Darling the fuel cell assembly 24 including polymer electrolyte membrane 30 (i.e., proton exchange membrane acting as applicant’s broadly claimed separator) interposed between catalyst layers 32, 34 so that catalyst layer 34 is the cathode layer while catalyst layer 32 is the anode layer; a hydrophobic layer 36 such as a gas diffusion layer is on an opposite side of the catalyst 32 from the polymer electrolyte membrane 30. Thus, the polymer electrolyte membrane 30 separates the anode structure/component from the cathode structure/component and extends across to connect respective anode/cathode catalyst layers. Since the present claims fail to define the specific structure of the separator and its specific structural and functional cooperative relationship with respective anode/cathode catalyst layers, it is deemed that the teachings of Darling are sufficient to satisfy applicant’s broadly claimed and structurally undefined separator. 
As to claim 16:
Darling discloses a fuel cell stack assembly 20 comprising a plurality of fuel cells (dual fuel cell: at least two fuel cells) arranged in a known manner wherein fuel cells 24 include portions that are near an inlet manifold 26 that supplies fuel or air to the fuel cell stack assembly; and other portions of fuel cells 24 are near an exhaust or outlet manifold 28 (0019). Darling disclose fuel cells 24 including a hydrophilic layer for absorbing liquid water associated with the fluid flowing through the inlet manifold 26 or exhaust manifold 28 (0020; 0034; FIGURE 1).  
Thus, the present claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darling 2010/0068590 as applied to claims 1, 6 and 17 above, and further in view of either: (a) Yamashita 2007/0207361, and/or (b) Kimura et al 2005/0255373.

In this respect, 
(a) Yamashita discloses that it is known in the art to make a fuel cell assembly comprising a fuel cell comprising electrode/catalyst layers, a hydrophobic layer and gas diffusion layers (0075) wherein the polymer membrane/separating component between the anode catalyst layer and the cathode catalyst layer is made of an epoxy-based material (0064; 0063; 0062; 0001);  and/or 
(b) Kimura et al disclose that it is known in the art to make a fuel cell assembly comprising a fuel cell comprising electrode/catalyst layers, a hydrophobic layer and gas diffusion layers (0064; FIGURE 1) wherein the polymer membrane/separating component between the anode catalyst layer and the cathode catalyst layer is made of an epoxy-based material (0090; 0088-0089). 
In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to use the epoxy membrane/separator of any one of Yamashita or Kimura et al as the polymer membrane/separating element/component between the anode catalyst layer and the cathode catalyst layer of Darling as the prior art teaches that: (a) an epoxy-based material may be used to make proton exchange membranes or polymer membranes or separating element which can give an excellent power generation characteristic (Yamashita); and/or (b) an epoxy-based material may be used to make polymer membrane/separating element as such material assists in providing permeability to organic materials while having high hydrogen ion conductivity and being chemically stable and mechanically strong (Kimura et al). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant's arguments filed 11/04/21 have been fully considered but they are not persuasive. 
The gist of applicant’s argument is premised on the assertion that the prior art (i.e., Darling) does not teach or disclose “an oxygen inlet configured to supply oxygen to the cathode catalyst layer; and a hydrogen inlet separate from the oxygen inlet and configured to supply hydrogen to the anode catalyst layer”. In response, applicant’s argument is not understood by the examiner as “(i) the oxygen inlet configured to supply oxygen to the cathode catalyst layer; and (ii) a hydrogen inlet separate from the oxygen inlet and configured to supply hydrogen to the anode catalyst layer” are well-known components/elements of a fuel cell unit and in the fuel cell art which are essential and required and necessary to have or obtain a working fuel cell. That is, a fuel cell – by structural design and operational design – requires reactant (i.e., fuel/hydrogen to react and/or dissociate in the anode to form hydrogen ions+ therein; oxygen/oxidant to react and/or dissociate in the cathode) to be supplied, fed or introduced into the fuel cell unit in order 2O as hydrogen ions+ are combined with oxygen ions- inside the fuel cell structure to generate power, thereby producing H2O as a result of the electrochemical reaction. For instance, paragraphs 0019-0023 of Darling disclose such basic and elementary features or components which are necessary and fundamental to obtain a functional fuel cell. Since applicant’s representative raised the point about the lack of oxygen inlet and hydrogen inlet in the fuel cell of Darling, applicant is requisitioned to provide a technical explanation and/or a sound reasoning as to how the fuel cell system of Darling is able to operate without the oxygen inlet to supply oxygen into the cathode component and the hydrogen inlet to supply hydrogen into the anode component. Further, applicant’s representative is also requisitioned to provide a technical explanation and/or a sound reasoning as to how a working/functional and generic fuel cell system can be obtained - and operational - without the oxygen inlet to supply oxygen into the cathode component and the hydrogen inlet to supply hydrogen into the anode component. That is to say, applicant is required to explain how a regular or common fuel cell system is able to operate without the introduction of reactants through oxygen inlet/passageway and fuel/hydrogen inlet/passageway. 

    PNG
    media_image4.png
    332
    531
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    576
    545
    media_image5.png
    Greyscale

With respect to applicant’s arguments that “Darling fails to teach or suggest that the hydrophilic layer is separate from an oxygen inlet…”, applicant’s attention is directed to paragraph 0019 describing the basic and fundamental structure of the fuel cell which includes an exhaust or outlet manifold 28, including a unique device for managing moisture (H2O) content (0019). Thus, Darling directly teaches an exhaust or outlet separate from the oxygen inlet as instantly claimed. Ipso facto, the teachings of Darling are sufficient to satisfy applicant’s broadly claimed PEM fuel cell. Applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality or is capable of performing the intended use, then it meets the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
With respect to applicant’s arguments about the placement or arrangement of “the hydrophobic layer”, “the catalyst layer” and “the separator”, applicant’s attention is directed to paragraph 0021 describing the basic and fundamental structure of the fuel cell including a polymer electrolyte membrane 30 between catalyst layers 32 (the anode layer) and 34 (the cathode layer); and also including hydrophobic layer 36 such as a gas diffusion layer on an opposite side of the catalyst layer 32 from the polymer electrolyte membrane, and a hydrophobic layer 38 adjacent the catalyst layer 34; and wherein hydrophobic layers 36, 38 may comprise a bi-layer arrangement including a hydrophobic gas diffusion layer (Darling: 0021). Further, Darling also discloses reactant distribution plates 40, 42 comprising solid plates which can act as separator/interconnector in a fuel cell stack including a plurality of fuel cell units (Darling: 0022). Thus, Darling directly teaches the basic and fundamental structure of the PEM fuel cell including catalyst layers and hydrophobic layers; and separators/interconnectors. Ipso facto, the teachings of Darling are sufficient to satisfy applicant’s broadly claimed PEM fuel cell. Applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality or is capable of performing the intended use, then it meets the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner